[ ], 2010 Dear Vishay Intertechnology, Inc. Stockholder: We are pleased to inform you that on [approval date], the board of directors of Vishay Intertechnology, Inc. approved the spin-off of Vishay Precision Group, Inc., our wholly-owned subsidiary that operates our precision measurement and foil resistor businesses. The spin-off will separate the ownership and management of our business and that of Vishay Precision Group, which we think will better enable both companies to focus on their core businesses. Vishay Intertechnology is expected to be a more competitive, pure-play discrete electronic components company. We will effect the spin-off by way of a pro rata stock dividend to our stockholders as of [record date]. Each holder of a share of Vishay Intertechnology common stock will receive [ratio] shares of common stock of Vishay Precision Group for each share of Vishay Intertechnology common stock held, and each holder of a share of Vishay Intertechnology Class B common stock will receive [ratio] shares of Class B common stock of Vishay Precision Group for each share of Vishay Intertechnology Class B common stock held. The dividend will represent 100% of the equity of Vishay Precision Group outstanding at the time of the spin-off. We expect to distribute shares of Vishay Precision Group on or about [spin-off date]. Stockholder approval for the spin-off is not required, and you are not required to take any action to participate in the spin-off. You do not need to pay any consideration or surrender or exchange your shares of Vishay Intertechnology common stock.
